76 F.3d 391
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Karl F. WUDTKE;  Hope C. Wudtke, Plaintiffs-Appellants,v.Kelly CHILDERS;  Nickolas Murnion;  School District # 19,Garfield County, MT, Defendants-Appellees.
No. 95-35564.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Hope and Karl Wudtke appeal pro se the district court's dismissal of their 42 U.S.C. § 1983 action.   They contend the district court erred when it dismissed their action with prejudice pursuant to Fed.R.Civ.P. 41(b).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992), and affirm.


3
The Wudtkes contend the district court erred when it:  denied their motions for default pursuant to Rule 37, for judgment on the pleadings, and to disqualify the district court judge;  and dismissed their action with prejudice for refusing to comply with discovery orders.   We disagree for the reasons stated by the district court.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 If we had jurisdiction to consider the Wudtkes' motions to disbar Defendants' counsel and for impeachment proceedings against the district court judge, we would deny their motions as frivolous